EXHIBIT 10.12

[GLOBAL CONSUMER LETTERHEAD]

April 28, 2009

Global Consumer Acquisition Corp.
1370 Avenue of the Americas, 28th Floor
New York, New York 10019

Re:      Agreement Relating to the Appointment of the President of Global
Consumer Acquisition Corp.

Mr. Daniel Silvers:

This letter agreement (the “Letter Agreement”) is being delivered to you in
connection with your agreement hereby to serve as the President (“President”) of
Global Consumer Acquisition Corp., a Delaware corporation (the “Company”). In
connection with and in consideration of your appointment as President, and in
consideration of the representations, warranties and mutual covenants made in
this Letter Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Acknowledgement of Appointment. You hereby acknowledge that the Board of
Directors of the Company (the “Board”) will appoint you to serve as President of
the Company until the earlier of (i) your resignation, removal or death or
(ii) the due election and qualification of your successor.

2. Equity Compensation.

a. In consideration of your service as President, the Company agrees to grant
you 50,000 restricted stock units (the “Restricted Stock Units”) with respect to
shares of the Company’s common stock (“Common Stock”), subject to approval of
the Company’s stockholders of the issuance of the Restricted Stock Units in
connection with the solicitation of proxies for approval of a Business
Combination (as defined below). The Company hereby agrees that it will not
solicit proxies or consents from its stockholders for approval of a Business
Combination unless the Company solicits proxies or consents from its
stockholders to approve the issuance of the Restricted Stock Units concurrently
therewith.

For purposes of this Letter Agreement, “Business Combination” shall mean the
initial acquisition by the Company of one or more assets or operating businesses
with a fair market value of at least 80% of the Company’s net assets held in
trust (net of taxes and amounts disbursed for working capital purposes and
excluding the amount held in the trust account representing a portion of the
underwriters’ discount) at the time of the acquisition through a merger, capital
stock exchange, asset or stock acquisition, exchangeable share transaction or
other similar business combination, pursuant to which the Company will require
that a majority of the shares of common stock voted by the public stockholders
are voted in favor of the acquisition and less than 30% of the public
stockholders both vote against the proposed acquisition and exercise their
conversion rights.



1



--------------------------------------------------------------------------------



 



b. The Restricted Stock Units shall become fully vested on the closing date of a
Business Combination (the “Vesting Date”); provided, however, that (i) you have
been performing services for the Company from the date hereof up to and
including the Vesting Date; and (ii) the Business Combination occurs by
November 27, 2009. Payment and settlement of Restricted Stock Units will occur
on the date that is 180 calendar days after the closing date of the Business
Combination. Restricted Stock Units granted hereunder will be settled by
delivery of one share of Common Stock for each Restricted Stock Unit settled.

c. If you resign as President for any reason or are terminated from as President
for cause (as determined by a majority of the Board or Jason N. Ader, in his
capacity as Chief Executive Officer of the Company) prior to the consummation of
a Business Combination, you acknowledge and agree that the Company shall have no
obligation hereunder to solicit proxies or consents from its stockholders to
approve the grant of the Restricted Stock Units and you forfeit any rights,
powers or privileges to receive Restricted Stock Units or  shares of Common
Stock in connection therewith.

3. Lock-Up. You agree that during the Lock-up Period (as defined below), you
will not offer, sell, contract to sell, pledge, grant any option to purchase,
make any short sale or otherwise dispose of, directly or indirectly, (i) the
Restricted Stock Units or any part thereof, (ii) any shares of Common Stock or
(iii) any other securities of the Company (collectively, the “Securities”). The
foregoing restriction is expressly agreed to preclude you or any of your
affiliates from engaging in any hedging or other transaction which is designed
to or which reasonably could be expected to lead to or result in a sale or
disposition of any Securities or any part thereof. Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to the Securities or any part thereof. The “Lock-Up
Period” will commence on the date of this Letter Agreement and continue for a
period of 180 calendar days after the closing date of a Business Combination.

Notwithstanding the foregoing, during the Lock-Up Period you may transfer the
Securities or any part thereof (i) as a bona fide gift or gifts, provided that
the donee or donees thereof agree to be bound by the restrictions set forth
herein or (ii) to any trust for the direct or indirect benefit of you or your
immediate family, provided that the trustee of the trust agrees to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. You further understand and agree that this paragraph 3
is irrevocable and shall be binding upon your heirs, legal representatives,
successors, and assigns.

4. Waiver of Trust. You hereby acknowledge that the aggregate gross proceeds
from the Company’s initial public offering (“IPO”), including the proceeds
received upon the consummation of the exercise of the over-allotment option, and
proceeds received from a private placement that closed simultaneously with the
first closing of the IPO, was placed in a trust account (the “Trust Account”)
for the benefit of the Company’s public stockholders. You further acknowledge
and agree that you do not have any right, title, interest or claim of any kind
in or to any monies in the Trust Account established by the Company (“Claim”)
and hereby waive any Claim you may have in the future as a result of, or arising
out of, the matters contemplated by this Letter Agreement and will not seek
recourse against the Trust Account for any reason whatsoever, including any
accrued interest not released to the Company in accordance with the terms of the
IPO.

2



2



--------------------------------------------------------------------------------



 



5. Representations and Warranties. You hereby represent and warrant to the
Company as follows:

a. You have all the requisite power, authority and legal capacity to execute and
deliver this Letter Agreement, to perform fully your obligations hereunder and
to consummate the transactions contemplated hereby.

b. This Letter Agreement constitutes your legal, valid and binding obligations,
enforceable against you in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and by
equitable principles.

c. You are an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

d. You have such knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of entering into this Letter
Agreement and to make an informed decision relating thereto.

e. The receipt of Restricted Stock Units and shares of Common Stock pursuant to
the terms and conditions of this Letter Agreement will be for your account for
the purpose of investment and not with a view to or for sale in connection with
any distribution thereof within the meaning of the Securities Act of 1933, as
amended.

f. You understand that your shares of Common Stock may not be sold, transferred
or otherwise disposed of by you without registration under the Securities Act
and any applicable state securities laws, or an exemption thereto, and your
shares of Common Stock shall bear the following legend: THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). THESE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL FOR THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT.

6. Counterparts. This Letter Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.

7. D&O Coverage. As long as the Company maintains directors and officers
liability insurance, the levels of coverage shall not be reduced from those
currently in effect as of the date of this Agreement.

8. Headings. The headings contained in this Letter Agreement are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this Letter
Agreement.

3



3



--------------------------------------------------------------------------------



 



9. Amendments Waivers.

a. No amendment or waiver of any provision of this Letter Agreement shall be
valid unless the same shall be in writing and signed by each of the parties. No
amendment to the indemnification provisions of the Company’s Certificate of
Incorporation or By-laws, each as may be amended from time to time, may become
effective without your having at least five (5) business days prior written
notice of the adoption thereof.

b. Although the Company does not guarantee to you any particular tax treatment
relating to the Restricted Stock Units that may become payable under this Letter
Agreement, the Restricted Stock Units are intended to comply with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and shall be limited, construed and interpreted in a manner so as
to comply therewith.

10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

a. This Letter Agreement and all matters arising directly or indirectly herefrom
shall be governed by, construed and enforced in accordance with the laws of the
State of New York, without giving effect to any principles of conflict of laws
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

b. Any actions, suits or proceedings arising out of or relating to this Letter
Agreement shall be heard and determined in any state or federal court sitting in
the Borough of Manhattan, The City of New York, and each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives the defense of an inconvenient forum to the
maintenance of any such action, suit or proceeding. The parties hereto agree
that a final judgment in any such action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

c. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 10(c).

4



4



--------------------------------------------------------------------------------



 



11. Severability. If any provision of this Letter Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.

12. Entire Agreement. This Letter Agreement and the documents and instruments
and other agreements specifically referred to herein or delivered pursuant
hereto constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.

13. Assignment. This Letter Agreement shall not be assigned by you, other than
by operation of law, without the prior written consent of the Company in its
sole discretion.

14. Effective Date of this Letter Agreement. This Letter Agreement shall not
become effective and shall have no force and effect until and unless you are
duly appointed as President.

15. Conflict of Interest. You hereby agree, until the earliest of the Company’s
consummation of a Business Combination, the Company’s liquidation or such time
as you cease to be President, except as disclosed under the heading
“Management—Conflicts of Interest” in the Company’s registration statement on
Form S-1, filed with the United States Securities and Exchange Commission,
(i) to present to the Company for the Company’s consideration, prior to
presentation to any other entity, any business opportunity which may reasonably
be deemed appropriate for the Company based on the description in the Company’s
registration statement on Form S-1 of the Company’s proposed business or which
is required to be presented to the Company under Delaware General Corporation
Law, (ii) that you shall not assist or participate with any other person or
entity in the pursuit of or negotiation with respect to such business
opportunity unless and until you receive written notice from the Company that
the Company has determined not to pursue such business opportunity and
(iii) that you will not seek any business opportunity that would conflict with
the Company’s search for an acquisition candidate, which would include any
involvement in a blank check company that is potentially seeking acquisition
candidates in the same industry as the Company. You hereby acknowledge that
Hayground Cove Capital Partners LLC, of which you are co-founder and President,
is an affiliate of Hayground Cove Asset Management LLC, the Company’s sponsor,
and you hereby agree that you will perform your duties as President of the
Company in compliance with the conflict of interest policies set forth in the
Company’s registration statement on Form S-1 under the heading
“Management—Conflicts of Interest” in the Company’s IPO prospectus.

16. Indemnification Agreement. In the event that the Company enters into an
Indemnification Agreement with any officer of the Company having terms that are
different than the terms of your Indemnification Agreement with the Company, you
shall receive prompt written notice thereof and the Company, at your request,
will amend your Indemnification Agreement to include such of those terms as you
may request.

5



5



--------------------------------------------------------------------------------



 



17. Acknowledgement of Current Report on Form 8-K. You acknowledge that the
Company intends to file a Current Report on Form 8-K (the “8-K”) in connection
with your appointment as President that will set forth, among other things, your
appointment as President and a summary of the terms of this Letter Agreement.
You have been provided with the opportunity to review your biographical
information included in the 8-K in advance of filing with the Securities and
Exchange Commission.

Sincerely,

GLOBAL CONSUMER ACQUISITION CORP.

By:  /s/ Jason N. Ader                     
Name: Jason N. Ader
Title: Chief Executive Officer


Acknowledged and Agreed to as
of the date first written above:

 /s/ Daniel Silvers                        

Daniel Silvers

6



6